DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because reference characters 230 and 240 in Fig. 4, and reference characters 300, 310, 320, and 330 in Fig. 6 should be labeled with descriptive legends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se (i.e., a computer program).

	Regarding claim 14, the recited computer program does not have sufficient structure to distinguish it as hardware as opposed to software.  To be more specific, page 7 lines 3-16 of applicant’s specification discloses that a computer program product (for instance on a non-transitory computer-readable medium) comprising the computer program.  However, a “non-transitory computer-readable medium” is not recited and is thus insufficient to limit the scope of the “computer program” recited in claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the term “and/or” renders the scope of the claim indefinite, as it is not clear as to whether the scope of identifying the load is performed on each cell, each beam, or both.  It is also not clear as to whether the scope of setting the configuration is based on the loads of the cells, beams, or both.  Furthermore, it is not clear as to whether the scope of setting the bandwidth, power, or both are set for each cell.  For examination purposes, all instances of the term will be interpreted as “or.”

	Claims 3, 5-7, and 9-13 are rejected for the same reason as claim 1 for reciting the term “and/or.”  For examination purposes, all instances of the term will be interpreted as “or.”

	Claims 2, 4, 8, and 14-15 are rejected for depending on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noerpel et al. (US 2015/0282003 A1), hereinafter referred to as Noerpel, in view of Heninwolf et al. (US 9,913,278 B2), hereinafter referred to as Heninwolf.

	Regarding claim 1, Noerpel teaches a method for configuring a cellular radio access network provided by a high altitude platform (HAP) (Noerpel - Paragraph [0014], note a method for congestion management in a satellite communications system (implemented in a mesh connected network, see Paragraph [0008])), the HAP having an antenna system defining a plurality of beams, such that the beams provide separate geographical coverage areas, the radio access network comprising a plurality of cells, each cell being associated with at least one of the plurality of beams (Noerpel - Fig. 1; Paragraph [0013], note high altitude platform with multiple downlink beams, the system may be a single platform system; Paragraph [0033], note geographic area covered by a beam (i.e., the coverage area, which is a cell)), the method comprising:
	identifying, for each of the plurality of cells and/or each of the plurality of beams, a respective load (Noerpel - Paragraph [0014], note processing satellite comprises an on-board traffic switch, a utilized capacity level with respect to at least one out route port (corresponding to a beam, see Paragraph [0038]) of the traffic switch is determined; Paragraph [0040], note the switch may monitor its out route queues based on a plurality of thresholds);
	setting a configuration, based on the loads for the plurality of cells and/or the loads for the plurality of beams, for one or more of: a total number of the plurality of cells, the associations between the plurality of cells and the plurality of beams, and a bandwidth and/or a power for each of the plurality of cells (Noerpel - Paragraph [0044], note based on the congestion notification, the ST (satellite terminal) reports to the SC (system controller) as to specific resource allocations, based on the report and associated uplink bandwidth request, the SC in conjunction with the resource manager (RM) allocates uplink bandwidth (i.e., configures bandwidth, see Paragraph [0037]) to alleviate congestion within the downlink beam).
	Noerpel does not teach setting a configuration for the plurality of cells and/or the load for the plurality of beams for: a power for each of the plurality of cells.
	In an analogous art, Heninwolf teaches setting a configuration for the plurality of cells and/or the load for the plurality of beams for: a power for each of the plurality of cells (Heninwolf - Fig. 3; Col. 10 lines 25-45, note the antenna manager (of the high altitude platform, see Fig. 1) reconfigures the antenna array to reallocate power and other resources to various regions of a service area).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Heninwolf into Noerpel in order to dynamically allocate transmission power/resources to regions of varying demands, reducing unnecessary utilization (Heninwolf - Col. 1 lines 26-43 and Col. 13 lines 15-24).

	Regarding claim 2, the combination of Noerpel and Heninwolf, specifically Noerpel teaches wherein the step of setting a configuration comprises:
	communicating configuration data from a baseband system to the HAP, the configuration data indicating the set configuration (Noerpel - Paragraph [0044], note bandwidth allocation messaging, the system controller grants increased or decreased resources based on congestion and bandwidth requirements).

	Regarding claim 9, the combination of Noerpel and Heninwolf, specifically Noerpel teaches wherein the step of setting a configuration for the bandwidth for each of the plurality of cells comprises:
	increasing the bandwidth for a cell, if the bandwidth for the cell is less than a predefined maximum bandwidth, in response to an increase in the load for the cell and/or another cell (Noerpel - Paragraph [0044], note the SC (system controller) in conjunction with the resource manager allocates uplink bandwidth in consideration of the requirements of the ST (satellite terminal) and the need to alleviate the congestion within the downlink beam); or
	decreasing the bandwidth for a cell, in response to a decrease in the load for the cell and/or another cell.

	Regarding claim 10, Noerpel does not teach wherein the step of setting a configuration for the power for each of the plurality of cells comprises: increasing the power for a cell or beam, if the total power for all of the plurality of cells is less than a predefined maximum power, in response to an increase in the load for the cell or beam and/or another cell or beam or in response to an increase in bandwidth for the cell; or decreasing the power for a cell or beam, in response to a decrease in the load for the cell or beam and/or another cell or beam or in response to a decrease in bandwidth for the cell.
	In an analogous art, Heninwolf teaches wherein the step of setting a configuration for the power for each of the plurality of cells comprises:
	increasing the power for a cell or beam, if the total power for all of the plurality of cells is less than a predefined maximum power, in response to an increase in the load for the cell or beam and/or another cell or beam or in response to an increase in bandwidth for the cell (Heninwolf - Fig. 3; Col. 10 lines 25-45, note the antenna manager identifies a high demand region, and provides the wireless service to the high demand region at a power level higher than the first power level) or
	decreasing the power for a cell or beam, in response to a decrease in the load for the cell or beam and/or another cell or beam or in response to a decrease in bandwidth for the cell (Heninwolf - Fig. 3; Col. 10 lines 25-45, note the antenna manager identifies a low demand region, and provides the wireless service to the low demand region at a power level lower than the second power level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Heninwolf into Noerpel for the same reason as claim 1 above.

	Regarding claim 12, the combination of Noerpel and Heninwolf teaches wherein identifying, for each of the plurality of cells and/or each of the plurality of beams, a respective load comprises one or both of:
	determining a current load for one or more of the plurality of cells and/or one or more of the plurality of beams (Noerpel - Paragraph [0040], note the switch may monitor its out route queues (load associated with ports, corresponding to beams) based on a plurality of thresholds to detect congestion); and
	predicting a future load for one or more of the plurality of cells and/or one or more of the plurality of beams (Heninwolf - Col. 11 lines 4-36, note a prediction system identifies that antennas in the first of antennas service a high number of UEs, a high demand region may be identified based on a prediction from utilization history data and periodic population density).

	Regarding claim 14, the combination of Noerpel and Heninwolf, specifically Noerpel teaches a computer program, configured to perform the method of claim 1 when executed by a processor (Noerpel - Paragraph [0028], note a module or component may be composed of software component(s), which are stored in a memory or other computer-readable storage medium, and executed by one or more processors or CPUs).

	Regarding claim 15, the combination of Noerpel and Heninwolf, specifically Noerpel teaches a configuration system, arranged to interface with a high altitude platform (HAP) and thereby configure a cellular radio access network provided by the HAP in accordance with the method of claim 1 (Noerpel - Fig. 1; Paragraph [0017], note satellite communications system).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noerpel in view of Heninwolf and Gopal as applied to claim 1 above, and further in view of Gopal et al. (US 2016/0037434 A1), hereinafter referred to as Gopal.

	Regarding claim 3, the combination of Noerpel and Heninwolf does not teach the method further comprising: communicating a HAP signal between a baseband system and the HAP, the HAP signal comprising an uplink and/or downlink signal for the cellular radio access network in accordance with the set configuration, such that the HAP signal defines a signal received and/or transmitted by the HAP to effect the cellular radio access network.
	In an analogous art, Gopal teaches the method further comprising:
	communicating a HAP signal between a baseband system and the HAP, the HAP signal comprising an uplink and/or downlink signal for the cellular radio access network in accordance with the set configuration, such that the HAP signal defines a signal received and/or transmitted by the HAP to effect the cellular radio access network (Gopal - Fig. 2A, note system controller (baseband system); Paragraph [0011], note the system controller can also perform on-demand uplink and/or downlink resource management for links; Paragraph [0052], note ground based system controllers can provide for management and control for packet processing and dynamic links; Paragraph [0054], note the SC can instruct or specify (via control signaling from the power control function) that a network node (e.g., satellite, which is in the uplink direction) configure a particular link to operate at a higher power level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gopal into the combination of Noerpel and Heninwolf in order to utilize a central system controller to facilitate resource allocation, reducing costs and improving coverage (Gopal - Paragraphs [0008] and [0011]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noerpel in view of Heninwolf and Gopal as applied to claim 3 above, and further in view of Nimbalker et al. (US 2017/0019882 A1), hereinafter referred to as Nimbalker.

	Regarding claim 4, the combination of Noerpel, Heninwolf, and Gopal does not teach wherein the HAP signal defines one or more Orthogonal Frequency Division Multiplexed (OFDM) signals. 
	In an analogous art, Nimbalker teaches wherein the HAP signal defines one or more Orthogonal Frequency Division Multiplexed (OFDM) signals (Nimbalker - Paragraph [0021], note a satellite communications network, high altitude platform network; Paragraph [0022], note the uplink communications from the UE to the eNB (e.g., a satellite) utilize DFT-spread OFDM(A) according to the LTE standard).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nimbalker into the combination of Noerpel, Heninwolf, and Gopal in order to improve resource allocation, reducing the latency of uplink transmissions (Nimbalker - Paragraphs [0022] and [0023]).

Claims 5-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noerpel in view of Heninwolf as applied to claim 1 above, and further in view of Scott et al. (US 2016/0095109 A1), hereinafter referred to as Scott.

	Regarding claim 5, the combination of Noerpel and Heninwolf does not teach wherein the step of setting a configuration for the total number of the plurality of cells and the associations between the plurality of cells and the plurality of beams comprises: replacing a current cell associated with the first and second beams of the plurality of beams, with a first substitute cell associated with the first beam and a second substitute cell associated with the second beam; and /or replacing a first existing cell associated with one beam of the plurality of beams and a second existing cell associated with another beam of the plurality of beams, with a replacement cell associated with the one beam and/or the other beam.
	In an analogous art, Scott teaches wherein the step of setting a configuration for the total number of the plurality of cells and the associations between the plurality of cells and the plurality of beams comprises:
	replacing a current cell associated with the first and second beams of the plurality of beams, with a first substitute cell associated with the first beam and a second substitute cell associated with the second beam (Scott - Paragraph [0044], note at least one processor reallocates at least a portion of the MSS (mobile satellite system) resources by redefining a cell type of at least one cell (cell type selection) and/or beam shaping; Paragraph [0055], note cell type selection; Paragraph [0065], note allocating EIRP from underutilized cells to the congested cell); and /or
	replacing a first existing cell associated with one beam of the plurality of beams and a second existing cell associated with another beam of the plurality of beams, with a replacement cell associated with the one beam and/or the other beam (Scott - Paragraph [0044], note at least one processor reallocates at least a portion of the MSS (mobile satellite system) resources by redefining a cell type of at least one cell and/or beam shaping; Paragraph [0055], note cell type selection; Paragraph [0065], note allocating EIRP from underutilized cells to the congested cell).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Scott into the combination of Noerpel and Heninwolf in order to dynamically adjust resource allocation in cells to meet communications demands (Scott - Paragraph [0004]).

	Regarding claim 6, the combination of Noerpel, Heninwolf, and Scott, specifically Noerpel teaches wherein the step of setting a configuration for the bandwidth and/or power for each of the plurality of cells comprises:
	setting a configuration for a bandwidth and/or power of the first substitute cell and/or second substitute cell based on the loads for the plurality of cells and/or the plurality of beams (Noerpel - Paragraph [0044], note based on the report (indicating congestion from the out route queues corresponding to ports/beams, see Paragraph [0040]) and associated uplink bandwidth request, the SC (system controller) in conjunction with the resource manager allocates uplink bandwidth to alleviate the congestion within the downlink beam); and/or
	setting a configuration for the bandwidth and/or power of the replacement cell based on the loads for the plurality of cells and/or the plurality of beams.

	Regarding claim 7, the combination of Noerpel, Heninwolf, and Scott teaches wherein the step of setting a configuration for the total number of the plurality of cells comprises:
	identifying the current cell and/or the first and second beams as carrying a load above a high load threshold level and/or as carrying a load having a rate of increase above an increase threshold level (Noerpel - Paragraph [0040], note determining when the congestion level regarding a switch port (corresponding to a beam) reaches a threshold level); and/or
	identifying the first and second existing cells and/or the one beam and another beam as carrying a load below a load threshold level and/or as carrying a load having a rate of decrease above a decrease threshold level (Scott - Paragraph [0047], note at least one processor has determined that for the cells surrounding the congested cell, their respective communication demand is lower than their capacity threshold, and are identified as underutilized).

	Regarding claim 8, the combination of Noerpel and Heninwolf does not teach wherein the step of setting a configuration for the total number of the plurality of cells comprises increasing the total number of the plurality of cells dependent upon a total bandwidth used by the plurality of cells being less than a predetermined maximum bandwidth.
	In an analogous art, Scott teaches wherein the step of setting a configuration for the total number of the plurality of cells comprises increasing the total number of the plurality of cells dependent upon a total bandwidth used by the plurality of cells being less than a predetermined maximum bandwidth (Scott - Paragraph [0053], note cell shaping to cover a portion of the congested cell; Paragraph [0058], note cell type selection by handing over a portion of the terminals in a congested cell to an overlapping cell).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Scott into the combination of Noerpel and Heninwolf for the same reason as claim 5 above.

	Regarding claim 11, the combination of Noerpel, Heninwolf, and Scott teaches wherein the step of setting a configuration comprises jointly optimizing two or more of: (i) a total number of the plurality of cells (Scott - Paragraph [0053], note cell shaping to cover a portion of the congested cell; Paragraph [0058], note cell type selection by handing over a portion of the terminals in a congested cell to an overlapping cell); (ii) the associations between the plurality of cells and the plurality of beams (Scott - Paragraph [0065], note beam shaping by allocating EIRP (effective isotropic radiation power) from underutilized cells that are adjacent and/or not directly adjacent to the congested cell); and (iii) a bandwidth and/or a power for each of the plurality of cells, based on the loads for the plurality of cells and/or the plurality of beams (Heninwolf - Fig. 3; Col. 10 lines 25-45, note the antenna manager identifies high and low demand regions, and reconfigures the antenna array to reallocate power and other resources).

	Regarding claim 13, the combination of Noerpel and Heninwolf does not teach wherein: the identifying, for each of the plurality of cells, a respective load is based on one or more of: a number of user terminals accessing a respective cell; a cell load ratio; a total uplink and/or downlink throughput for the respective cell, and types of user terminals accessing the respective cell; and/or the identifying, for each of the plurality of beams, a respective load is based on one or more of; a signal level received at the HAP for the beam; and a number of user terminals accessing a cell using the respective beam.
	In an analogous art, Scott teaches wherein:
	the identifying, for each of the plurality of cells, a respective load is based on one or more of: a number of user terminals accessing a respective cell; a cell load ratio; a total uplink and/or downlink throughput for the respective cell, and types of user terminals accessing the respective cell (Scott - Paragraph [0046], note at least one processor determines the communication demand (which may be related to available frequency bandwidth, data rate, and/or power) for each of the cells); and/or
	the identifying, for each of the plurality of beams, a respective load is based on one or more of; a signal level received at the HAP for the beam; and a number of user terminals accessing a cell using the respective beam.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Scott into the combination of Noerpel and Heninwolf for the same reason as claim 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kay et al. (US 2018/0084476 A1) discloses high altitude platforms and monitoring the load of each satellite to avoid congestion.
	Trott (US 2017/0302368 A1) discloses high altitude platforms and selecting a target communication beam based on a threshold signal quality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461